internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-116076-99 plr-118123-99 plr-118124-99 date date legend a grantor_trust trust trust son son daughter b c d spouse e f g granddaughter plr-116076-99 plr-118123-99 plr-118124-99 h i j k l m dear in a letter dated date and supplemental submissions dated date and date you requested rulings concerning the income gift and generation-skipping_transfer gst tax consequences of a settlement agreement and the exercise of a limited_power_of_appointment this letter responds to your request the information submitted and the representations made are summarized as follows on a grantor created trust trust and trust collectively the trusts for the benefit of grantor’s three children son son and daughter the beneficiaries each of son son and daughter is the named beneficiary of a_trust the terms of the trusts are identical except with respect to the identity of the beneficiaries the relevant provisions of the trusts are summarized as follows article ii paragraph of the trust provides that during each calendar_year commencing with the calendar_year ending b the sum of c is to be accumulated and added to the corpus of the trust estate paragraph of article ii of the trust provides that there is to be paid to the named beneficiary during his or her lifetime subject_to prior termination as herein provided that portion of the balance of the income as the trustees in their discretion may determine to be for the best interest of the beneficiary it being intended that the beneficiary is to be given a reasonable allowance to clothe educate and care for himself or herself article ii paragraph of the trust provides that in case of the death of a named beneficiary leaving children surviving him or her the trustees may use that portion of the balance of the income for the support and education of that beneficiary’s children as in their discretion may seem best the payments are to continue as long as the trust continues to exist provided however that if the beneficiary leaves no children surviving him or her then the trustees are to pay to the beneficiary’s siblings share and share alike or to the survivor of them that portion of the balance of the net_income as in the discretion of the trustees is for the best interests of the named plr-116076-99 plr-118123-99 plr-118124-99 beneficiaries the payments are to continue so long as the trust continues in existence in case either sibling is then dead leaving issue or thereafter dies leaving issue the issue is to receive the parent’s share of the income article ii paragraph of the trust provides that the balance of the income if any after the trustees have complied with the provisions of either paragraph or paragraph of article ii of the trust is to be accumulated and added to the corpus of the trust estate the distributable and or accumulated income is to be determined annually as of d of each year the first allocation under this subdivision is to be as of b article ii paragraph of the trust provides that the trustees may make payments either monthly quarterly semiannually annually or otherwise as they deem best article iii of the trust provides that the trustees may at any time during the existence of the trust by unanimous agreement expend any portion of the corpus of the trust for the benefit of the beneficiary or for the benefit of the beneficiary’s children if any where in the judgment of the trustees they deem it proper for the benefit of the named beneficiary or for the benefit of the beneficiary’s children that a portion of the corpus be so used article iv of the trust provides that the trust is to continue during the lives of grantor spouse son daughter son and the survivor of them subject_to prior termination thereof pursuant to the power of appointed granted to the beneficiaries under the trust the duration of the trust in no event nor by any possibility is to extend beyond the death of the last survivor of the persons mentioned in article iv if the power_of_appointment described in article v is not exercised as authorized in the trust then on the death of the last survivor of the persons named in article iv the trust is to terminate and the corpus of the trust estate together with all accumulations is to be distributed to the then living issue of son son and daughter the children of any deceased issue taking by right of representation and if there is no issue surviving them then to the heirs at law of all of the named beneficiaries article v of the trust provides that the absolute power_of_appointment and disposition of the principal of the trust estate or a portion thereof may be exercised not by will but only upon the conditions specified in the trust and by a written instrument exercising the power filed with the trustees the power_of_appointment and disposition of the principal of the trust estate or a portion thereof may be exercised by the beneficiaries authorized to do so in the following order and upon the happening of the following events plr-116076-99 plr-118123-99 plr-118124-99 a the beneficiary may exercise the power_of_appointment upon reaching the age of e years and having at that time one or more children but if at that time he has no children then at any time subsequent thereto after the birth of one or more children b in the event the beneficiary dies before reaching the age of e years and leaves one or more children surviving him or her or dies after reaching the age of e and leaves one or more children and the power_of_appointment has not been exercised as authorized in the trust then the surviving child of the beneficiary or the eldest of any surviving children may exercise the power_of_appointment if of age or by its duly qualified guardian if under age provided the trust has not then terminated c in the event the beneficiary dies without leaving any surviving child or children then the trustees are to apportion the trust estate into two equal shares one share as to each of beneficiary’s siblings and each of the named children may exercise the power_of_appointment as to the share allocated to that child upon the child reaching the age of e years and having at that time one or more children but if at that time he or she has no children then at any time subsequent thereto after the birth of one or more children provided however that if either of the beneficiary’s siblings dies before reaching the age of e years and leaves no children surviving then the power_of_appointment may be exercised by the eldest of the surviving children of the deceased sibling if of age or by its duly qualified guardian if under age provided the trust has not then terminated the power_of_appointment may be exercised by the above named beneficiaries only in the event the beneficiary entitled to exercise the power_of_appointment has agreed with the trustees of the trust on the form of a declaration of trust and on the personnel of the three trustees under the declaration of trust under which that portion of the corpus of the trust as to which the power_of_appointment is exercised is to be held by the three trustees under the declaration of trust and under which the income is to be utilized for the education support and maintenance of the beneficiaries thereunder the trust is to continue for such period beyond the life of the person exercising the power_of_appointment as is agreed upon in the declaration of trust but not longer than lives in being at the time of the creation of the trust at the time the declaration of trust has been agreed to by the trustees and by the beneficiary authorized to exercise the power_of_appointment the beneficiary shall in writing filed with the trustees of the trust authorize the trustees to transfer that portion of the trust estate over which the power_of_appointment is exercised to the three trustees named in the declaration of trust when the form of the declaration of trust and the personnel of the three trustees has been agreed upon as provided in the trust and upon the filing with the trustees of the trust of the written exercise of the power_of_appointment then the trustees of the trust are to transfer that portion of the trust estate as to which the power_of_appointment has been exercised to the three trustees named in the plr-116076-99 plr-118123-99 plr-118124-99 declaration of trust whereupon the trust is to terminate as to that portion of the trust estate over which the power_of_appointment has been exercised son died survived by f children trust currently is being administered for the benefit of the children of son son died without issue trust currently is being administered one-half for the benefit of daughter and one-half for the benefit of the children of son daughter is still living and has g children trust currently is being administered for the benefit of daughter because son died after reaching the age of e years and without having exercised his power_of_appointment granddaughter the eldest child of son has a power_of_appointment over trust daughter has a power_of_appointment over one-half of trust there is no power_of_appointment over the other half of trust daughter has renounced her power_of_appointment over trust if the powers of appointment are not exercised the trusts will terminate on daughter’s death at that time the corpus of each trust together with all accumulations is to be distributed to the children of son and the children of daughter there is no direction in the trusts as to whether the trusts are to be distributed per capita or per stirpes if the trusts are distributed per stirpes the children of daughter would receive h each would receive i and the children of son collectively would receive h each would receive j of the trusts if the trusts are distributed per capita each of the children of son and the children of daughter would receive k of the trusts the beneficiaries have entered into a settlement agreement which provides that on the termination of the trusts each of the children of son will receive l percent of trust and l percent of trust each of the children of daughter will receive receive m percent of trust and m percent of trust daughter will continue to receive distributions from trust and trust in accordance with their terms granddaughter and the existing trustees of trust intend to appoint the assets of the trust to a new trust trust each of the children of son will receive l percent of the income of trust and each of the children of daughter will receive m percent of the income of trust trust may be terminated by a majority vote of the group consisting of the children of son and the children of daughter at any time after the issuance of a private_letter_ruling concluding that none of the terms of the settlement agreement will cause any adverse federal income estate or gst tax consequences in no event however may trust terminate later than the death of daughter on the termination of trust each of the children of son will receive l percent of the assets of trust and each of the children of daughter will receive m percent of the assets of trust plr-116076-99 plr-118123-99 plr-118124-99 you have requested the following rulings gift_tax the terms of the settlement agreement including the material elements and the implementation thereof will not result in a taxable gift by any party to the settlement agreement the exercise by granddaughter of her power_of_appointment over trust does not constitute the exercise of a general_power_of_appointment and therefore does not constitute a taxable gift by granddaughter or any other party to the settlement agreement gst tax the terms of the settlement agreement including the material elements and the implementation thereof will not result in any of trust trust trust or trust losing its status as a grandfathered effective date trust that is exempt from the gst tax income_tax the terms of the settlement agreement including the material elements and the implementation thereof will not result in the realization of capital_gain capital_loss or taxable_income by any party to the settlement agreement gift_tax rulings settlement of distribution rights on trust termination sec_2501 of the internal_revenue_code imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which plr-116076-99 plr-118123-99 plr-118124-99 the value of the property exceeds the value of the consideration is deemed a gift and is included in computing the amount of gifts made during the calendar_year based on the information submitted and the representations made we conclude that the terms of the settlement agreement including the material elements and the implementation thereof will not result in a taxable gift by any party to the settlement agreement power_of_appointment sec_2041 provides that a power_of_appointment created on or before date which is exercisable by the decedent only in conjunction with another person shall not be deemed a general_power_of_appointment sec_2514 provides in part that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing the power sec_25_2514-2 of the gift_tax regulations provides that a power created on or before date which at the time of the exercise is not exercisable by the possessor except in conjunction with another person is not deemed a general_power_of_appointment granddaughter may exercise the power_of_appointment of the assets of trust only in conjunction with the trustees of trust therefore pursuant to sec_2041 granddaughter’s power_of_appointment is not a general of appointment accordingly based on the information submitted and the representations made we conclude that the exercise by granddaughter of her power_of_appointment over trust does not constitute a taxable gift by granddaughter or any other party to the settlement agreement income_tax rulings settlement of distribution rights on trust termination sec_61 provides that gross_income includes gains derived from dealings in property sec_102 excludes from gross_income the value of property acquired by gift bequest devise or inheritance in lyeth v hoey 306_us_188 the supreme court held that property received by an heir from an estate in compromise of his claim that the will was invalid is plr-116076-99 plr-118123-99 plr-118124-99 exempt from federal_income_tax under the predecessor of sec_102 the court reasoned that the taxpayer obtained his portion of the compromise by reason of his status as an heir further because payments that the taxpayer would have received upon a favorable ruling would not be taxable there was no reason to treat proceeds received as the result of a compromise differently u s pincite however proceeds received pursuant to an agreement between estate beneficiaries as to how funds should be distributed notwithstanding the terms of a controlling document as opposed to a compromise of their claims against the estate are not exempted from tax by sec_102 such payments would be received by virtue of being a party to the agreement not by virtue of being an heir to the estate see 314_f2d_79 9th cir in the instant case the settlement agreement’s proposed distribution of the corpus of trust trust and trust on termination is a compromise by the children of son and the children of daughter of their claims against the estate consistent with lyeth v hoey therefore the proposed distribution will not result in taxable_income pursuant to sec_102 the administrative provisions of the settlement agreement are necessary to effectuate the terms of the settlement agreement and do not give rise to a realization event under sec_1001 power_of_appointment sec_1001 states that gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 and loss is the excess of the adjusted_basis over the amount_realized sec_1_1001-1 of the income_tax regulations provides generally that gain_or_loss realized from an exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy into a tenancy_in_common is a nontaxable_transaction likewise the severance of a joint_tenancy under a partition action pursuant to state law is a nontaxable_transaction in each situation there is no sale_or_exchange and the taxpayers neither realized a taxable gain nor sustained a deductible loss revrul_69_486 1969_2_cb_159 holds that a non-pro rata distribution of trust corpus in_kind by mutual agreement of the beneficiaries is subject_to gain_or_loss treatment under sec_1001 the trust instrument cited in the ruling did not contain a provision allowing the trustee to make a non-pro rata distribution and local law did not convey authority on the trustee to made a non-pro rata distribution_of_property in_kind plr-116076-99 plr-118123-99 plr-118124-99 where neither the trust instrument nor local law convey authority on the trustee to make a non-pro rata distribution the beneficiaries are viewed as having an absolute right to a ratable in_kind distribution accordingly the distribution was equivalent to a ratable distribution to the beneficiaries followed by an exchange between the beneficiaries that was subject_to sec_1001 in 499_us_554 the supreme court addressed the issue of when an exchange of property gives rise to a realization event under sec_1001 under the facts of that case a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial institutions the supreme court concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlement that are different in_kind or extent u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans u s pincite thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other distribution and if an exchange the exchange must result in the receipt of property that is materially different within the meaning of cottage savings from the property that was given up trust authorizes granddaughter to exercise her power_of_appointment so as to create trust therefore the instant case is analogous to revrul_56_437 in both instances the beneficiaries are exercising their authority granted in the controlling document or pursuant to state law for this reason the exercise of granddaughter’s power also is distinguishable from the trustee’s distribution in revrul_69_486 which was not authorized by the controlling document or by state law accordingly the beneficiaries will not be deemed to have exchanged their interests in trust for interests in trust the exercise of granddaughter’s power_of_appointment over trust does not give rise to a realization event under sec_1001 gst tax rulings sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person plr-116076-99 plr-118123-99 plr-118124-99 sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised settlement of distribution rights on trust termination based on the information submitted and the representations made we conclude that the settlement agreement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement agreement accordingly we conclude that the settlement agreement will not cause any of the trusts to be subject_to the gst tax power_of_appointment plr-116076-99 plr-118123-99 plr-118124-99 granddaughter’s power_of_appointment is a limited_power_of_appointment because it was created on or before date and it is exercisable by granddaughter only in conjunction with another person granddaughter intends to appoint the assets of trust to trust trust may not terminate later than the death of daughter thus granddaughter is not proposing to exercise the power_of_appointment in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date trust became irrevocable extending beyond any life in being at that date plus a period of years accordingly based on the information submitted and the representations made we conclude that the exercise by granddaughter of her power_of_appointment over trust will not cause constructive additions to be deemed to have occurred for purposes of the gst tax except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours james c gibbons assistant to the chief branch office of associate chief_counsel passthroughs and special industries
